Citation Nr: 0113207	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  97-25 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for tinea manis, tinea 
pedis, tinea cruris, tinea corporis with dermatophytosis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

REMAND

The veteran served on active duty from November 1955 to 
August 1957.  On March 31, 2000, the Board of Veterans' 
Appeals (Board) issued a decision denying an increased rating 
for tinea manis, tinea pedis, tinea cruris and tinea corporis 
with dermatophytosis.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court).  

On October 5, 2000, the Court granted a joint motion to 
vacate and remand the Board's March 31, 2000 decision.  In 
that joint motion, the parties identified deficiencies in the 
Board decision, finding first that the Board did not discuss 
sufficiently the appellant's symptoms, such as scaling, 
multiple scattered plaques and reported crusting, in the 
context of the relevant rating criteria.  Secondly, the Board 
failed to apportion the symptoms between the service-
connected and nonservice-connected skin conditions.  In this 
regard, it was noted that the veteran had nonservice-
connected skin disorders including dyshidrosis and erosive 
interdigitalis.  Thirdly, the parties recommended that the 
veteran be afforded another skin examination, but indicated 
that such examination should be during an active phase of the 
skin disorder.  This was requested in order that evaluation 
of the skin disorder may be a fully informed one.  Fourthly, 
the Board was directed to readdress the issue of an 
extraschedular rating.  In particular, the parties noted the 
veteran provided testimony regarding the adverse affect on 
his former employment as a schoolteacher. 

Finally, I note that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should take all appropriate 
action to obtain reports of treatment of 
any skin disorder provided to the veteran 
from January 1998 through the present.  
All evidence obtained should be 
associated with the veteran's claims 
folder.  

2.  The RO should take all appropriate 
action to obtain information from the 
veteran to substantiate his allegation 
that his work as a schoolteacher was 
compromised by his service-connected skin 
condition.  All information provided 
should be associated with the veteran's 
claims folder.  

3.  The veteran should be afforded a VA 
examination during an active stage of his 
skin condition.  The examiner is 
requested to indicate on the examination 
report that evaluation was conducted at 
the time of an active stage.  If the 
examiner is unable to conduct this type 
of examination, that should be stated and 
the reason should be indicated.  In 
addition, the examiner is requested to 
differentiate between the manifestations 
of the service-connected skin disorder(s) 
and those of the nonservice-connected 
skin disorders.  If the examiner is 
unable to distinguish the symptoms, that 
fact should be stated expressly and the 
reason indicated.  Also, the examiner is 
requested to state specifically whether 
the veteran's service-connected skin 
disorders are productive of ulceration, 
extensive exfoliation, crusting or 
systemic or nervous manifestations.  
Furthermore, unretouched photographs of 
the veteran's service-connected skin 
disorder should be obtained and 
associated with the veteran's claims 
folder.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




